DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 06/03/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 and 05/04/2022 have been entered.  
Response to Amendment
This action is in response to Applicant’s amendment filed on 05/04/2022 and entered with the RCE filed 06/03/2022 from which Claims 1-2, 4-6, 8, 15-16, 22, 25-28, and 31-37 are pending, where Claim 37 is added.  For the claims under consideration Claims 1, 22, 32, 35-36 are amended.  Claims 3, 7, 9-14, 17- 21, 23-24, and 29-30 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 05/04/2022 and 06/03/2022.    
Objection to Drawings and Specification
The drawing, Fig. 2, is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 214, and because they include the following reference character(s) not mentioned in the description: 314.  The specification as filed describes at ¶ 0064 a second edge 214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
	The disclosure is objected to because of the following informalities: in that the disclosure does not describe reference number 314.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
Claims 1-2, 4-6, 8, 15-16, 22, 25-28, and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 22 and 36, each claim recites “the formula R1-Sn-X-R2”. This recitation is unclear and confusing and lacks antecedent basis in that such a basis for the formula is not present in each claim.  The recitation should be changed to “a formula R1-Sn-X-R2”.  
In addition Claims 32 -34 recite “formula R1-Sn-X-R2 , however the claim does not have a meaning for “n” as in Claims 1 and 22 that “wherein n is an integer greater than or equal to 1”. 
Claim 36 is unclear and redundant in that it is a duplicate of Claim 22 from which it depends and therefor does not further modify Claim 22 as not in accordance with 35 U.S.C. 112(b) and (d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 15-16, 26-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable for obviousness over U.S. 2016/0273111, Morris (hereinafter “Morris”), where for Claim 15 evidence by CAS Registry Number: 2171-98-4, Scifinder, American Chemical Society, 2019 (hereinafter “Reg No. 2171-98-4”) in view of U.S. 2001/0056141 “Schutt” evidenced by U.S. 2003/0024432 “Chung” further in view of U.S. 2006/0167147, Asgari (hereinafter “Asgari”) and further in view of U.S. 2016/0145443. Kinlen et al (hereinafter “Kinlen”) further in view of either U.S.2016/0251771, Lawless et al (hereinafter “Lawless”) or U.S. 2008/0317962, Hayes et al. (hereinafter “Hayes”).    
Regarding Claims 1-2, 4-7, 15-16, 26-27, and 31 Morris discloses in the entire document particularly in the abstract and at ¶s 0003, 0009, 0017-0019 and 0025, 0027 and claims 6-7 a composition for application to a metal substrate, like steel or alloy thereof (¶ 0009) comprises a sol-gel or a silane and a corrosion inhibitor, such as an azole compound like 2, 5-dimercapto-1,3,4-thiadiazole.  A coated substrate includes the composition for application to a metal substrate and a coating on the composition.  The oxidation and degradation of metals used in aerospace and auto, commercial, and private industries is a serious and costly problem.  To prevent or minimize the oxidation and degradation of metals, corrosion resistant coatings are applied to the metal's surface.  Some coatings may also improve adhesion by using a sol-gel film between the metal and the upper layers of coating.  In some embodiments, the sol-gel may be an organosilane based sol-gel.  Suitable organosilane based sol-gels may include such compounds as 3-glycidoxypropyldiisopropylethoxysilane, 3-glycidoxypropylmethyldiethoxysilane, and 3 -glycidoxypropyltrimethoxysilane, and mixtures thereof.  For example, in some embodiments, the sol-gel may comprise a 3 -glycidoxypropyltrimethoxysilane and also comprise an organometallic compound, for example an alkoxyzirconium salt (¶ 0017).  From ¶ 0018 in some embodiments, the organosilane comprises an organometallic compound, for example, an alkoxy metallic compound, such as, for example an alkoxy zirconium compound, where non-limiting examples of suitable zirconium compounds include compounds having the general formula Zr(OR)4 where each R is independently a lower aliphatic carbon group, or a branched aliphatic, alicyclic, or aryl group.  Examples include zirconium ethoxide, zirconium isopropoxide, zirconium propoxide, zirconium sec-butoxide, zirconium t-butoxide.  Also titanium methoxide, titanium ethoxide, titanium isopropoxide, titanium propoxide, titanium butoxide, titanium ethylhexoxide, titanium(triethanolaminato)isopropoxide, titanium bis(ethyl acetoacetato)diisopropoxide, titanium bis(2,4-pentanedionate)diisopropoxide can be used in a mixture with the other organometallic compounds.  From ¶ 0019 suitable sol-gels include stabilized alkoxyzirconium organometallic salts, such as Zr n-propoxide, and organosilane coupling agents, such as 3-glycidoxypropyltrimethoxysilane (GTMS) {reading on sol-gel formulation for adhesion to steel consisting of 3-glycidoxypropyltrimethoxysilane and zirconium alkoxide for Claim 1}.  Reg No. 2171-98-4 evidences that zirconium isopropoxide is a tetraisopropoxyzirconium {i.e. for Claim 15}.  From ¶ 0025 the sol-gels or silane based coating compositions according to embodiments of the present invention may be produced as either water-based or solvent-based mixtures (e.g., alcohol-based mixtures).  Previous water-based systems have alleviated flammability, safety, toxicity, and environmental concerns associated with solvent-based systems (e.g., alcohol-based systems), but solvent-based systems (e.g., alcohol-based systems) allow better control of the amount of hydrolysis of the sol. (reading on Claims 4 with 0 wt% water, Claim 5 with alcohol solvent}.  From Table III candidate 1 gave a clear and stable mix no precipitate {for pending Claim 31}    
Morris does not expressly disclose a 1) an acid stabilizer, 2) ratio of metal alkoxide to acid stabilizer, 3) pH for the sol-gel, 4) amounts of silane and alkoxide, and 5) formula R1-Sn-X-R2 corrosion inhibitor.   
Schutt discloses in the abstract; ¶s 0018, 0032-0035, 0041-0044, 0052-0059, 0062-0063 , 0070, claims 1-6, 10; and examples 1, 3, 16 a non-aqueous coating composition for the treatment of metallic surfaces such as steel (See ¶ 0018) comprising:  a) an organosilane, like glycidyloxypropyltrimethoxysilane (See ¶ 0065), b) a metal alcoholate of the formula M(OR3)m, like titanium alcoholate, c) boric acid, and d) a lower alcohol See ¶ 0070.  From ¶s 0032-0035 the metal alcoholate M(OR3)m has M representing a metal of valence m, R3 represents a lower alkyl group, and m is a number of 2 to 4 including zirconium with valence or m or 4 and titanium like titanium alcoholate.  From ¶ 0059 a total amounts of metal alcoholate, component (B), will be in the range of from about 0.4 to about 10% by weight of the composition {overlapping the wt% of 0.2 to 5 of zirconium alkoxide on the total weight for pending Claim 1}.  
Schutt divulges at ¶s 0042-0044 that non-aqueous coating compositions may be broadly described as non-aqueous coating compositions of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which can become an integral part of the siloxane network.  From Id when applied to a receptive substrate, the mixture hydrolyzes thereon and chemically attaches to the substrate while simultaneously forming a strongly adherent film coating. Because the mixture of film formers is water-free when applied, mixing creates a one container system and shelf life generally does not present a problem.  Attaining a tack-free state, followed by cure, can occur in about two hours for most formulations, however, because the components react with ambient moisture, care must be taken to avoid contact with such moisture prior to actual mixing and use.  Chung evidences at ¶ 0017 that the term "sol-gel," is a contraction of solution-gelation, refers to a series of reactions where a soluble metal species, typically a metal alkoxide or metal salt, hydrolyzes to form a metal hydroxide, and the soluble metal species usually contain organic ligands tailored to correspond with the resin in the bonded structure.  Also the metal hydroxides condense (peptize) in solution to form a hybrid organic/inorganic polymer, where depending on reaction conditions, the metal polymers may condense to colloidal particles or they may grow to form a network gel.  Chung evidences that the hydrolyzed silanes of the Schutt composition forming a siloxane network are as a sol-gel formulation.  
Schutt discloses at ¶ 0063 that boric acid as an inorganic acid can be replaced with aliphatic acids, such as lower alkanoic acids, e.g., formic acid, acetic acid, {reading on pending Claim 16 and organic for pending Claim 26} propanoic acid, butyric acid, especially acetic acid for reasons of safety and cost.  Chung evidences at ¶ 0026 that acetic acid is a stabilizer.  From Schutt suitable amounts of boric acid component (D), when present, will generally be within a range of from about 5 to about 50 wt. %, preferably, from about 8 to about 40 wt. %, based on the total weight of the composition {overlapping the amount of 0.1 to 10 wt% of pending Claim 2} .  Given this amount of acid 8 to 40 % by wt of the composition and the amount of metal alcoholate from 0.4 to 10 % by wt of the composition the ratio of metal alcoholate to acid ranges from 0.4/8 to 10/40 and overlaps at 8-10 wt % for 8/10 to 10/8 for a range of the ratio from 0.8 to 1.25 which overlaps that of pending Claim 1 of 1:1 to 3:1.  As for the above overlapping amounts as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s0069-0070 examples of organic solvents, mention may be made of lower alkanol, e.g., C2-C4 alkanols, preferably isopropanol {reading on pending Claim 6}.  The solvent when added provides for formulations to achieve hard, clear and glossy corrosion resistant coatings, while for metals the coating can provide a slick, glossy coating and the non-aqueous coating is of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the substrate (see ¶s 0023, 0041-0043, 0068) {for pending Claim 31 clear i.e. no cloudiness}.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and an azole corrosion inhibitor, where from Schutt for an non-aqueous coating for steel with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris has boric acid and/or acetic acid as a stabilizer, an amount of zirconium alcoholate from 0.4 to 10 % by wt. of the composition and for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1 motivated to have a clear glossy coating of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the steel substrate as for Claims 1-2, 4-6, 15-16, 26-27, and 31.  The combination of Schutt with Morris has a reasonable expectation of success because both deal with the same components of GTMS and zirconium alcoholate or alkoxide in a solvent based sol-gel of alcohol solvent for coating steel.  
However Morris as modified by Schutt does not expressly disclose the pH or the amount of silane of 0.7 to 5 wt% of the sol-gel formulation or formula R1-Sn-X-R2 corrosion inhibitor.     
Asgari discloses in the abstract and at ¶s 0015-0016, 0037-0040, 0047 and 0076-0096 and 0142 that a sol is from non-hydrolytic sol/gel forming components including metal alkoxide sols and/or gels with little or no mass- and/or volume shrinkage at low temperatures for use with metallic substrate, ceramic substrate or glass substrate.  For example, sols and combinations are prepared suitable for coating of almost any type of substrate with porous or non-porous film coatings, which may then be converted into metal-containing materials.  Coatings as well as shaped bulk materials can be obtained by such processes.  The sol/gel forming components may be selected from alkoxides, oxides, acetates, nitrates of various metals, e.g., silicon, aluminum, boron, magnesium, zirconium, titanium, alkaline metals, alkaline earth metals, or transition metals, and from platinum, molybdenum, iridium, tantalum, bismuth, tungsten, vanadium, cobalt, hafnium, niobium, chromium, manganese, rhenium, iron, gold, silver, copper, ruthenium, rhodium, palladium, osmium, lanthanum and lanthanides, as well as combinations thereof.  Also suitable for the sols are alkylalkoxysilanes, wherein alkyl may be a substituted or unsubstituted, branched or straight chain alkyl having about 1 to 25 carbon atoms, e.g.3-glycidyloxypropyltrimethoxysilane, 3-glycidyloxypropyltriethoxy -silane or epoxysilanes and mixtures.  In nonhydrolytic sol/gel processes, the use of metal alkoxides and carboxylic acids and their derivatives, like acetic acid may also be suitable.  Some of the colloidal sols may be acidic in the sol form and, therefore, when used during hydrolysis, it may not be necessary to add additional acid to the hydrolysis medium.  
These colloidal sols can also be prepared by a variety of methods.  Where the sol is formed by a hydrolytic sol/gel-process, the molar ratio of the added water and the sol/gel forming component, such as alkoxides, oxides, acetates, nitrides or combinations thereof, may be in the range of about 0.001 to 100, or preferably from about 0.1 to 80, or more preferably from about 0.2 to 30.  The sol may also be formed from at least one sol/gel forming component in a nonhydrous sol/gel processing, and the reactants can be selected from anhydrous organic acids, acid anhydrides or acid esters like formic acid, acetic acid, where it may be preferred to use acid anhydrides in admixture with anhydrous alcohols.  In order to preclude the incorporation of contaminants in the sols, the alkyl orthoesters of the metals can be hydrolyzed in an acid pH range of about 1 to 3, in the presence of a water miscible solvent, wherein the colloid is present in the dispersion in an amount of about 0.1 to 10 weight percent.  Non-hydrolytic sols may be made in a manner similar to that for hydrolytic sols, but likely essentially in the absence of water.  
From ¶s 0092-0093 in nonhydrolytic sol/gel processes, the use of metal alkoxides and carboxylic acids and their derivatives, or carboxylic acid functionalized polymer-encapsulated metal-based compounds, may also be suitable.  Suitable carboxylic acids include acetic acid, acetoacetic acid, formic acid, maleic acid, crotonic acid, or succinic acid.  Non-hydrolytic sol/gel processing in the absence of water may be accomplished by reacting alkylsilanes or metal alkoxides with anhydrous organic acids, acid anhydrides or acid esters, or the like.  Acids and their derivatives may be suitable as sol/gel components or for modifying and/or functionalizing the polymer-encapsulated metal-based compounds.  The afore-disclosed pH range of 1 to 3 overlaps that of pending Claim 1 from about 2 to about 5 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From the abstract and ¶ 0078 a process for the manufacture of metal-containing materials or composite materials, comprises the steps of encapsulating at least one metal-based compound in a polymeric shell, thereby producing a polymer-encapsulated metal-based compound and/or coating a polymeric particle with at least one metal-based compound; forming a sol from suitable hydrolytic or non-hydrolytic sol/gel forming components.  The sol can be prepared from any type of sol/gel forming components in a conventional manner, and suitable components and/or sols may be selected for combination with the polymer encapsulated metal-based compounds.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and a azole corrosion inhibitor, for a clear non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 in an amount of 0.4 to 10 wt% like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, as afore-described, where from Asgari the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3 motivated to have a non-hydrous sol-gel or a sol-gel essentially with the absence of water for the sol-gel formulation for encapsulating or coating metals as for the sol-gel formulation of Claims 1-2, 4-6, 15-16, 26-27 and 31.  Furthermore the combination of Asgari with Morris as modified has a reasonable expectation of success because Asgari as Morris and Schutt have a solvent-based or non-aqueous sol-gel for coating metals with acetic acid so the pH from acetic acid of Asgari would be expected to have success with the acetic and boric acid formulation of Morris modified by Schutt.  
However Morris with an azole corrosion inhibitor like 2,5-dimercapto-1,3,4-thiadiazole as modified by Schutt and Asgari does not expressly disclose a corrosion inhibitor comprising a compound having a formula R1-Sn-X-R2 or the amount of silane of 0.7 to 5 wt% of the sol-gel formulation or a ratio of alkoxide to silane for pending Claim 35.  
Kinlen discloses in the abstract and at ¶s 0016-0019, 0023, 0029 and 0051-0052 corrosion-inhibiting coating materials comprise a sol-gel and a corrosion-inhibiting compound with at least one disulfide group.  The corrosion-inhibiting compound is contained within the sol-gel.  Coated structures may include the corrosion-inhibiting coating materials on a metal substrates like steel (See ¶ 0029), where methods of forming a corrosion-inhibiting sol-gel comprise mixing organo-metallic compounds and the corrosion-inhibiting compound into a sol solution and incubating (e.g., reacting) the sol solution to form the corrosion-inhibiting sol-gel with the corrosion-inhibiting compound contained within the sol-gel.  Corrosion-inhibiting compounds are organic compounds that include a disulfide group and/or a thiolate group, i.e., corrosion-inhibiting compounds may be a compound including at least one disulfide bond and/or at least one metal-sulfide bond.  Corrosion-inhibiting compounds may include at least one polysulfide group and may include at least one thiol group (e.g., two or more thiol groups).  From examples 1-2 at ¶s 0051-0052 an example of such a disulfide bonded corrosion inhibitor is Vanlube 829, which is disclosed in applicants specification at ¶s 0041-0042 as Formula III such formula having one or more thiols and would apply to the Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) of Kinlen {reading on pending Claim 27 and formula R1-Sn-X-R2 of pending claim 1, where X is sulfur and R1 and R2 are thiol groups}.  
From ¶ 0026 the sol has a mixture of zirconium tetrapropoxide, to bond to the metal substrate 20, and an organosilane (such as 3-glycidoxypropyltrimethoxysilane), to covalently bond to the organic material of the secondary layer.  The sol solution further may include an acetic acid component as a catalyst and rate stabilizer of zirconium and silicon hydrolysis. The concentration of the zirconium component may be 0.2-3 wt. % (e.g., about 1 wt. %) and the concentration of the silicon component {i.e. 3-glycidoxypropyltrimethoxysilane} may be about twice the concentration of the zirconium component (i.e., 0.4-6 wt. %, e.g., about 2 wt. %) {overlapping the amounts or 0.7 to 5 wt% for pending claim 1} with a ratio of 1:2 alkoxide to organosilane.  The concentrations of components and the ratio of concentrations may be adjusted to form suitable films (e.g., continuous films with little to no cracks and/or defects) on the metal substrate.  Such overlap in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, establishes a prima facie case of obviousness.  
From ¶s 0018 and 0052 corrosion-inhibiting compounds 12 generally are poorly soluble (if at all) in water and aqueous solvents. Corrosion-inhibiting compounds 12 may be insoluble powders, insoluble materials (e.g., aggregates, solids, and/or liquids), hydrophobic compounds, heavy oils, and/or greases. Hence, corrosion-inhibiting compounds 12 may be dissolved in compatible solutions and/or solvents, and may be suspended, emulsified, and/or dispersed within incompatible solutions and/or solvents.  Suitable solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12 may be aqueous, polar organic, and/or non-polar organic. Generally, solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing organic compounds, sulfide compounds, and/or sol-gel components may be suitable for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12.  For sol-gels 14 that are aqueous and/or include an aqueous component, polar organic solvents may be advantageous for dissolving corrosion-inhibiting compounds 12, which are poorly soluble in water, before combination with the sol-gel 14 or components thereof. Additionally or alternatively, corrosion-inhibiting compounds 12 may be suspended, emulsified, and/or dispersed in an aqueous solution prior to combination with sol-gel components, e.g. sol-gel components that are aqueous and/or include an aqueous component. Examples of solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12 may include, and/or may be, at least one of water, ether (e.g., dimethyl ether), glycol ether, THF (tetrahydrofuran, a cyclic ether), NMP (N-methyl-2-pyrrolidone), and DMSO (dimethyl sulfoxide).  In ¶ 0052 the disulfide corrosion inhibitor 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) (Vanlube® 829) was dissolved in THF and then added to 3M® Surface Pre-Treatment AC-131 to give 3% and 6% concentrations of the disulfide corrosion inhibitor.  At the 6% corrosion inhibitor concentration, all of the disulfide corrosion inhibitor did not dissolve, so only the 3% corrosion inhibitor concentration was further evaluated.  
From ¶ 0019 the sol-gel coating of metals may facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts otherwise caused by the traditional use of hexavalent chromium (or other hazardous components).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 to 1 wt% water and a azole corrosion inhibitor, for an non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, where the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3, as afore-described, where from Kinlen the sol-gel of Morris as modified with an azole corrosion inhibitor has the corrosion inhibitor of Kinlen with at least one disulfide group and/or a thiolate group, and may include at least one thiol group like Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) in amounts up to 6 wt % THF or other solvent as part of the solvent for the solvent-based sol gel of Morris as modified for the same purpose of corrosion protection of steel, where the organosilane like glycidoxypropyltrimethoxysilane is present in an overlapping amount of 0.4-6 wt. % of the sol composition and in a ratio of alkoxide to silane of 1:2 motivated to have a sol-gel coating for metals to facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts to have the sol-gel of Claims 1-2, 4-6, 15-16, 26-27 and 31.  Furthermore the combination of Kinlen with Morris as modified has a reasonable expectation of success because both have azole corrosion inhibitors for sol-gel coating protection of metals like steel.   
However Morris as modified does not expressly disclose the corrosion inhibitor like 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) in as amount of 7 to 40 wt% of the sol-formulation.    
Lawless is directed as is Morris as modified to a non-chrome corrosion inhibitor for corrosion control of by sealing metals as on a surface of anodized substrate like aluminum as disclosed in the abstract and at ¶s 0002, 0006 and 0024-0025.  From ¶ 0034 a carrier such as water, like de-ionized (DI) water is provided.  Other carriers capable of mixing with the corrosion inhibitor to form a suspension may be used.  At 403, the water and corrosion-inhibitor powder are combined to form a mixture.  An exemplary mixture includes 0.2 wt % to 10 wt % of 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) in water.  This range overlaps that of pending Claim 1 of 7 to 40 wt%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.
In the alternative Hayes discloses in the abstract and its claims 1 and 10-11 and ¶s 0023, 0034, 0039-0040 and 0089-0091 corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion with a corrosion resisting coating for a surface of a metal that is subject to corrosion, the coating comprising a corrosion-responsive agent with a binder.  The binder can be silicones or silicone alkyds or silicone modified epoxies (See ¶s 0039-0040.  The corrosion-responsive agent is: a) a mercapto-substituted organic and dimers like Vanlube 829 in the Table at ¶ 0096, trimers, oligomers, or polymers thereof, referred to as DMcT dimer Vanlube 829, {like formula III of pending claim 27 or } b) a thio-substituted organic and dimers, trimers, oligomers, or polymers thereof, c) a dimer, trimer, oligomer, or polymer of an organic phosphonic acid or salt or ester thereof, d) combinations of any of a), b), or c); e) a salt of a mercapto-substituted organic and an intrinsically conductive polymer, f) a salt of a thio-substituted organic and an intrinsically conductive polymer; and h) combinations of any of a)-f) like 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and Zn(DMcT)2 inhibitor, like Formula III of pending Claim 27 and Formula IV of pending Claim 28, respectively.  Hayes discloses at ¶ 0043 that the corrosion responsive agent (i.e. 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and Zn(DMcT)2 inhibitor is in an amount of no more than about 10% by weight of the binder as the first domain where the corrosion responsive agent is the second domain.  This amount overlaps with the range of 7 to 40 wt% of the pending Claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
However, the recitation in the claims that the sol-gel formulation is “for an adhesive in contact with a steel substrate” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  The intended use is directed to an adhesive in contact with a steel substrate, however the “sol-gel formulation” that is claimed with the four components is complete as such sol-gel formulation without the intended use.  Given that Morris as modified discloses sol-gels for adhesion to steel as presently claimed, it is clear that the sol-gel of Morris as modified would be capable of performing the intended use, i.e. for an adhesive in contact with a steel substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 to 1 wt% water and a azole corrosion inhibitor, for an non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, where the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3, as afore-described, where from the sol-gel of Morris as modified with an azole corrosion inhibitor has the corrosion inhibitor of at least one disulfide group and/or a thiolate group, and may include at least one thiol group like Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) in amounts up to 6 wt % THF or other solvent as part of the solvent for the solvent-based sol gel of Morris as modified, where the organosilane like glycidoxypropyltrimethoxysilane is present in an overlapping amount of 0.4-6 wt. % of the sol composition and in a ratio of alkoxide to silane of 1:2, as afore-described, where from Lawless or Hayes the amount of the 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) corrosion inhibitor of Morris as modified is as in Lawless or Hayes in an amount to 10 wt% of the sol-gel composition motivated to seal aluminum surfaces against corrosion or have corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces, respectively from Lawless or Hayes to have the sol-gel of Claims 1-2, 4-6, 15-16, 26-27 and 31.  Furthermore the combination of Lawless or Hayes with Morris as modified has a reasonable expectation of success because either have the same type of 2,5-dimercapto-1,3,4-thiadiazole (DMcT) corrosion inhibitors as Morris as modified for sol-gel coating protection of metals.      
Regarding Claim 25, Morris in view of Schutt further in view of Asgari further in view of Kinlen and further in view of Lawless or Hayes is applied as to Claim 1, however the wording of these claims relies on language solely recited in preamble recitations in claim(s) regarding a “steel substrate” for Claim 25.  When reading the preamble in the context of the entire claim, the recitation the “steel substrate” is not limiting because the body of the claim for a sol-gel formulation describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable for obviousness from Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen and further in view of either Lawless or Hayes and for both further in view of U.S. 2003/0024432 “Chung”. 
For Claim 8 Morris in view of Schutt further in view of Asgari and further in view of Kinlen and further in view of Lawless or Hayes is applied as to Claim 1, however to any extent that Morris as modified does not disclose the amount of organic solvent of pending claim 8 Chung is cited.  
Chung discloses in the abstract and at ¶s 0009- 0011, 0016-0027 and 0032 and its claims an anti-corrosive sol-gel coating for airplane surfaces comprising:  a} an organosilane like 3-glycidoxypropyltrimethoxysilane, b) an alkoxyzirconium salt, like Zr (IV) n-propoxide, c) acetic acid stabilizer (See ¶ 0026}, and d) 2.5 - 7.5 wt.-% of water {See its claim 11}, e) methanol or ethanol, isopropanol, or another lower aliphatic alcohol {See ¶s 0022, 0026, 0031, 0033, 0037 {i.e. organic solvent}.  Also Chung discloses at ¶ 0023 like in Morris that the sol-gels may be produced as either water-based or alcohol-based mixtures.  Given when the alcohol based mixture is used the water would be zero.  At claim 11, Chung divulges that anti-corrosive surface treatment comprises:  a) about 7.0 wt. % to about 9.0 wt. % 3-glycidoxypropyltrimethoxysilane; b) about 1.0 wt. % to about 3.0 wt. % Zr (IV) n-propoxide; c) about 0.5 wt. % to about 1.5 wt. % acetic acid.  Also at claim 11, Chung divulges that anti-corrosive surface treatment has about 7.5 wt. % water and e) about 77.0 wt. % to about 88.2 wt. % methanol.  Given an alcohol mixture with water as zero the range of amounts of d) water from 2.5 wt. %, to 7.5 wt. % would add to the methanol as the solvent for an amount of about 79.5 to about 95.7 wt. %.  This range overlaps the range of pending Claim 8 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
For Claim 8 even if the amount of water in a zero water alcohol based-mixture the amount of solvent of Chung is to about 88.2 wt. % and as set forth in MPEP 2144.05, in the case where the claimed range as that for pending claim 8 requires about 90 wt. % of solvent and prior art range of about 88.2 wt. % of solvent are so close to each other given the degree of tolerance for the term “about” whether +/- 1, 2 or 3 or so % that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  In these cases despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of about 88.2 wt. % disclosed by Chung and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 90 wt. % disclosed in the present claims is but an obvious variant of the amounts disclosed in Chung, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and a azole corrosion inhibitor, for an non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, where the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3, where the sol-gel of Morris as modified with an azole corrosion inhibitor has the corrosion inhibitor with at least one disulfide group and/or a thiolate group, and may include at least one thiol group like Vanlube 829, where the organosilane like glycidoxypropyltrimethoxysilane is present in an overlapping amount of 0.4-6 wt. % of the sol composition, as afore-described for Claim 1, where from Chung the sol-gel is an alcohol based mixture with about 79.5 to about 95.7 wt. %. of methanol or in the alternative about 88.2 wt. % of methanol motivated to have an anti-corrosive sol-gel coating for airplane surfaces as for the sol-gel of Claim 8.  Furthermore the combination of Chung with Morris as modified has a reasonable expectation of success because Chung like Morris as modified has a solvent based sol-gel for coating metal with similar components.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable for obviousness from Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen and further in view of either Lawless or Hayes and for both further in view of U.S. 2016/0090486 Kinlen et al hereinafter “Kinlen 2”.  
Regarding Claim 28, Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen and further in view of Lawless or Hayes as applied to Claim 1, however Morris as modified does not disclose the corrosion inhibitor of Formula IV of Claim 28.   
Kinlen 2 discloses in the abstract and at ¶s 0015, 0024-0026, 0030, 0042, 0051-0052 and 0070-0071 compositions for protecting a metal surface like steel (See ¶ 0051) against corrosion.  The composition includes a corrosion-inhibiting particle. The corrosion inhibiting particle may be usable in an epoxy resin-based coating or an olefin resin-based and so-gel coating (See ¶s 0015 and 0030).  The particle may include a core and a protectant. The core may include a water soluble corrosion inhibitor.  The protectant may be disposed on at least a portion of a surface of the core and may be covalently or ionically bonded to a thiol group of the corrosion inhibitor.  From ¶s 0051-0052 and 0024-0026 and 0070-0071 The corrosion inhibitor can be Vanlube 829 or Inhibicor 1000.  Applicants disclose Inhibicor 1000 at ¶ 0045 of the pending application as filed represented by the Pub that InhibiCor 1000 has formula (IV).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and a azole corrosion inhibitor, for an non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, where the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3, where the sol-gel of Morris as modified with an azole corrosion inhibitor has the corrosion inhibitor with at least one disulfide group and/or a thiolate group, and may include at least one thiol group like Vanlube 829, where the organosilane like glycidoxypropyltrimethoxysilane is present in an overlapping amount of 0.4-6 wt. % of the sol composition, as afore-described for Claim 1, where from Kinlen 2 like the Vanlube 829 or Inhibicor 1000 is a corrosion inhibitor in a sol-gel coating for the purpose of coating steel the sol-gel of Morris as modified which has Vanlube 829 can have Inhibicor 1000 for the same purpose of having a sol-gel coating for steel motivated to provide corrosion protection.  The combination of Kinlen 2 with Morris as modified has a reasonable expectation of success because both have a sol-gel coating for steel having a Vanlube 829 corrosion inhibitor so with Kinlen 2 also or instead having Inhibicor 1000 the sol-gel of Morris as modified can have the inhibicor 1000 of Formula IV of Claim 28 for the same purpose of corrosion inhibition of sol-gel coated steel.  
Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable as obvious from Chung in view of Schutt and further in view of the article entitled “On the Influence of Metal Alkoxides on the Epoxide Ring-Opening and Condensation Reactions of 3-Glycidoxypropyltrimethoxysilane, Hoebbel et al Journal of Sol-Gel Science and Technology 21, 177–187, 2001 (hereinafter “Hoebbel”) and further in view of Hayes.  
Regarding Claim 22 and 36, Chung discloses in the entire document particularly at ¶s 0009-0011, 0016, 0023, 0026-0027 a coating which provides superior adhesion, barrier protection, and anti-corrosion properties to a metal surface, and more particularly to an aluminum or titanium surface.  The anti-corrosive properties of a sol-gel prevent corrosion damage to the covered metal surface even when the sol-gel coating is not covered by an additional resin layer.  From Id the sol-gel as water or alcohol based is a combination of an organometallic salt, an organosilane, and one or more compounds having borate, zinc, or phosphate functionality.  Alcohol-based sols allow better control of the amount of hydrolysis of the sol and exhibit the most favorable anti-corrosive properties when used in combination with the borate, zinc, and phosphate containing compounds.  Because of the more favorable anti-corrosive properties, the preferred sol is alcohol-based {i.e. organic solvent}. Given the alternative of water or alcohol based sol-gel with the preferred sol-gel as alcohol based such would as an alternative give a water content of zero.  The organometallic component may be selected from a large group of equivalent compounds but is preferably an alkoxyzirconium salt {i.e. a metal alkoxide}, and most preferably Zr (IV) n-propoxide {reading on zirconium alkoxide}.  The organosilane may also be selected from a large group of equivalent compounds, but is preferably 3-glycidoxypropyltrimethoxysilane (GTMS).  Compounds with any borate, zinc, or phosphate functional groups may be used, but phosphates are preferred.  The functional components of the sol-gel are combined with an organic acid prior to application to metal, where the organic acid is preferably acetic, acts as a catalyst and as a reaction rate regulating agent such as a reaction rate stabilizer (See ¶ 0016).  As shown from Id the acidic catalyst promotes the hydrolysis reaction over condensation while a basic catalyst would do the opposite.  From ¶ 0026 in a preferred embodiment of the sol has about 10% solids (GTMS and Zr (IV) n-propoxide) in a methanol and water solution {i.e. within the range of at least 4 wt.% solids}, acetic acid is needed in an amount of about 3.5 moles per mole of Zr (IV) n-propoxide.  From ¶ 0016 the borate, zinc, or phosphate containing additive imparts anti-corrosive properties to the sol-gel {i.e. corrosion inhibitor}.  Chung disclose at ¶ 0022 that the anti-corrosion compounds such as a zinc component are preferably present between about 5 to about 10 mole%.  
For Chung not expressly disclosing the sol-gel on steel or to any extent that Chung does not explicitly disclose a water content of 0, Schutt is cited.  
Schutt discloses in the abstract; ¶s 0018, 0032-0035, 0041-0044, 0052-0059, 0062-0063, 0070, claims 1-6, 10; and examples 1, 3, 16 a non-aqueous coating composition {reading on 0, zero water} for the treatment of metallic surfaces such as steel, aluminum (See ¶ 0018) comprising:  a) an organosilane, like glycidyloxypropyltrimethoxysilane (See ¶ 0065), b) a metal alcoholate of the formula M(OR3)m, like titanium alcoholate, c) boric acid, and d) a lower alcohol See ¶ 0070.  From ¶s 0032-0035 the metal alcoholate M(OR3)m has M representing a metal of valence m, R3 represents a lower alkyl group, and m is a number of 2 to 4 including zirconium with valence or m or 4 and titanium like titanium alcoholate.  From ¶ 0059 a total amounts of metal alcoholate, component (B), will be in the range of from about 0.4 to about 10% by weight of the composition {overlapping the wt% of 0.2 to 5 of zirconium alkoxide on the total weight for pending Claim 22}.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Schutt divulges at ¶s 0042-0044 that non-aqueous coating compositions may be broadly described as non-aqueous coating compositions of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which can become an integral part of the siloxane network.  From Id when applied to a receptive substrate, the mixture hydrolyzes thereon and chemically attaches to the substrate while simultaneously forming a strongly adherent film coating. Because the mixture of film formers is water-free when applied, mixing creates a one container system and shelf life generally does not present a problem.  Attaining a tack-free state, followed by cure, can occur in about two hours for most formulations, however, because the components react with ambient moisture, care must be taken to avoid contact with such moisture prior to actual mixing and use.  Chung evidences at ¶ 0017 that the term "sol-gel," is a contraction of solution-gelation, refers to a series of reactions where a soluble metal species, typically a metal alkoxide or metal salt, hydrolyzes to form a metal hydroxide, and the soluble metal species usually contain organic ligands tailored to correspond with the resin in the bonded structure.  Also the metal hydroxides condense (peptize) in solution to form an hybrid organic/inorganic polymer, where depending on reaction conditions, the metal polymers may condense to colloidal particles or they may grow to form a network gel.  Chung evidences that the hydrolyzed silanes of the Schutt composition forming a siloxane network are as a sol-gel formulation.  Schutt discloses at ¶ 0063 that boric acid as an inorganic acid can be replaced with aliphatic acids, such as lower alkanoic acids, e.g., formic acid, acetic acid, {like that of Chung} propanoic acid, butyric acid, especially acetic acid for reasons of safety and cost.  From ¶s0069-0070 examples of organic solvents, mention may be made of lower alkanol, e.g., C2-C4 alkanols, preferably isopropanol.  The solvent when added provides for formulations to achieve hard, clear and glossy corrosion resistant coatings, while for metals the coating can provide a slick, glossy coating and the non-aqueous coating is of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the substrate (see ¶s 0023, 0041-0043, 0068).  Because Chung has aluminum with a sol-gel coating that is solvent based for the purpose of corrosion protection and Schutt has aluminum or steel with sol-gel coating with no water for the purpose of corrosion protection, the solvent-based sol-gel of Chung can also coat steel like Schutt coats aluminum or steel with non-aqueous sol-gel i.e. as solvent based sol-gel of Chung is non-aqueous.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel for metal like aluminum, as afore-described, where from Schutt for an non-aqueous coating for steel or aluminum with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Chung having boric acid and/or acetic acid as a stabilizer and organic solvent and an amount of metal alcoholate of from about 0.4 to about 10% by weight of the composition with both Chung and Schutt having the same purpose of corrosion protection of metals with solvent-based sol-gel or non-aqueous sol-gel, the sol-gel of Chung can coat steel motivated to have a clear glossy coating of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the steel substrate as for Claim 22.  The combination of Schutt with Chung has a reasonable expectation of success because both deal with the same components of GTMS and zirconium alcoholate or alkoxide in a solvent based sol-gel with acetic acid stabilizer for coating metals.  
Chung as modified disclosing the epoxysilane, metal alkoxide and acetic acid as a catalyst and stabilizer with acid catalyst promotes hydrolysis does not expressly disclose that the sol has a multi-hydroxylated organosilane such as formula II of the pending claim 22.  
Hoebbel discloses in the abstract that the extent of the epoxide ring-opening, the formation of ethyl ether groups as one reaction product of the ring-opening and the condensation degree of RSi(O0.5)3 units in sols and gels of the system 3-glycidoxypropyltrimethoxysilane (GPTS)-1.5H2O-0.01/0.1/1.0 metal alkoxide [Si(OEt)4, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3, Ta(OEt)5, Ti(OEt)4, Zr(OBun)4] in ethanol has been examined by means of liquid- and solid-state 13C and 29Si NMR spectroscopies. The results reveal a strong epoxide ring-opening effect of Al-alkoxides in hybrid sols after 24 h reaction time and of Zr-, Ta-, Al- and Sn-alkoxides in corresponding hybrid gels already at low concentration (1 mole%). The ring-opening rate increases in sols with higher metal alkoxide concentration (10 mole%) but decreases at 50 mole% concentration of Al-, Ti- and Zr-alkoxides. The ring-opening activity of metal alkoxides in 10 mole% hybrid sols increases after 24 h reaction time in the order Si(OEt)4 < Ti(OEt)4 < Zr(OBun)4 < Ta(OEt)5, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3. The 24 h hybrid sols and gels contain considerable amounts (up to 90%) of ethyl ether groups as reaction product of the ring-opening reaction which lowers the formation of polyether bonds. The condensation degree (c.d.) of RSi(O0.5)3 units of GPTS-1.5H2O sols with 10 mole% of metal alkoxides increases up to 80% after 7 h reaction time in the order: Si(OEt)4 Sn(OBut )4 < Zr(OBun)4 < Al(OBus )3 < Al(OEtOBu)3 < Ta(OEt)5 < Ti(OEt)4.  An additional increase in c.d. up to 90% follows after the thermal sol-gel transformation. Generally, maximum activity of metal alkoxides in ring-opening and condensation reactions was found in sols and gels with 10 mole% additives.  The effect of water on the epoxide ring-opening and on c.d. is discussed.  Furthermore, the activity of metal alkoxides is compared with corresponding nanoscaled metal oxides.  Hoebbel divulges at § 3.3 on page 183 that the highest ring-opening activity in GPTS hydrolyzates with 10 mole% metal oxide sol was found for boehmite [AlO(OH)] and for acidic stabilized silica sols. The surprisingly high activity of the acidic silica sol in comparison with the low-active Si(OEt)4 is explained by the presence of catalytically active Aloxo- hydroxo-species in the acidic silica sol. These Al species are used as positively charged stabilisators of the SiO2 particle surface.  The comparison of 10 mole% Al- and Zr-alkoxide containing 24 h hybrid sols with corresponding nanoscaled Al- and Zr-oxides containing sols shows for the latter a lower ring-opening (ca. 15%) than for the alkoxides (>80%). The reason is the lesser content of reactive OR/OH groups per metal-oxo-bond on the nanoscaled particle surface in comparison with low molecular metal alkoxy/hydroxy species. For example the boehmite particles consist of a layer structure with active AlOH groups only at their surface. The Al alkoxides and their primarily low-molecular hydrolysis and condensation products in presence of a low water content show a high number of OR/OH groups per M O bond and a more flexible structure so that the AlOR/OH groups are well accessible for catalytic epoxide ring-opening reactions.  Regardless of the strong differences in ring-opening activities of 10 mole% nanoscaled metal oxides or metal alkoxides containing 24 h hybrid sols, the corresponding hybrid gels of both systems show a ring opening to a great extent (80-100%).  From this it follows that the heat treatment of the 24 h sols significantly increases the activity of nanoscaled oxides with regard to a stronger epoxide ring-opening.  Hoebbel divulges at § 3.1 on page 179 that the catalytic effect of Al-, Ti- and Zr-alkoxides on the epoxide ring-opening has already been known for a longer time as was Zr-alkoxide causing a rapid epoxide ring-opening in a concentration of 1 mole% and favors the formation of polyethylene bonds even at room temperature.  Regardless of the formation of polyethers, which is desired for preparation of hybrid polymers, additional structural groups corresponding to the formula (A):  = Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 with R1, R2 = H, alkyl, M(O, OR)x [M = e.g. Ti, Zr,Al], -SiR∗(O0.5)2 [R∗ = glycidoxypropyl-] can appear in presence of water, alcohols and metal alkoxides.  Especially, the formation of COM(O, OR)x and C O Si(R∗)(O0.5)2 bonds in the course of the epoxide ring-opening can contribute to an extended inorganic-organic network.  Also the monoalkyl ether bond is favourably formed by reaction of alcohol with the terminal (α) C-atom of the epoxide ring due to its lower sterical hindrance in comparison with the β-C-atom.  The detection of considerable amounts of monoalkyl ethers as reaction product reveals that the frequently accepted assumption of a nearly complete formation of polyethers from epoxide rings should be regarded more critically in presence of water, alcohols and metal alkoxides.  Hoebbel discloses at page 177 that inorganic-organic hybrid materials prepared from 3-glycidoxypropyltrimethoxysilane (GPTS) and metal alkoxides and/or nanoscaled metal oxides via the sol-gel process find manifold interest as corrosion preventing coatings.  Given formula A of Hoebbel the three bonds to the left of silicon with the methoxy groups as in formula (B):  (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 showing that formula (A) with R1 and R2 as hydrogen, where the MeO of the GLYMO would be hydrolyzed to hydroxyl groups for five hydroxyl groups in the sol meeting the hydroxyl organosilane with R as the ether, CH2−CH2−CH2−O−CH2, of the pending claim 22.       
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel with near zero water for coating steel, as afore-described, where from Hoebbel the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH motivated to have corrosion preventing coatings for the sol-gel of Claim 22.  Furthermore the combination of Hoebbel with Chung as modified has a reasonable expectation of success to one skilled in the art because Hoebbel has silanes for sols and gels like Chung as modified has organosilane for sol-gels.    
However Chung as modified does not expressly disclose anticorrosion compounds or corrosion inhibitors having a formula of R1-Sn-X-R2 or an amount thereof for Claim 22.  
Hayes discloses in the abstract and its claims 1 and 10-11 and ¶s 0023, 0034, 0039-0040 and 0089-0091 corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion with a corrosion resisting coating for a surface of a metal that is subject to corrosion, the coating comprising a corrosion-responsive agent with a binder.  The binder can be silicones or silicone alkyds or silicone modified epoxies (See ¶s 0039-0040.  The corrosion-responsive agent is: a) a mercapto-substituted organic and dimers like Vanlube 829 in the Table at ¶ 0096, trimers, oligomers, or polymers thereof, b) a thio-substituted organic and dimers, trimers, oligomers, or polymers thereof, c) a dimer, trimer, oligomer, or polymer of an organic phosphonic acid or salt or ester thereof, d) combinations of any of a), b), or c); e) a salt of a mercapto-substituted organic and an intrinsically conductive polymer, f) a salt of a thio-substituted organic and an intrinsically conductive polymer; and h) combinations of any of a)-f) like 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and Zn(DMcT)2 inhibitor.  Also from ¶ 0064 metals like Zn (II) as a cation for the corrosion-responsive agent for a metal salt can be with a corrosion-inhibiting monovalent, divalent, or polyvalent organic anion as (DMcT).  Also from ¶0091 hydrogen peroxide oxidizes the thiol groups of DMcT, allowing DMcT to polymerize through formation of disulfide bond.  Claim 11 discloses the corrosion-responsive agent comprises the salt of polyaniline and 2,5-dimercapto-1,3,4-thiadiazole (PANiDMcT).  Given the Vanlube 829 is disclosed in applicants specification at ¶ 0041-0042 for Formula III such formula for one or more thiol moieties would apply to the Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) of Hayes.  Hayes discloses at ¶ 0043 that the corrosion responsive agent (i.e. 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and Zn(DMcT)2 inhibitor is in an amount of no more than about 10% by weight of the binder as the first domain where the corrosion responsive agent is the second domain.  This amount overlaps with the range of 7 to 40 wt% of the pending Claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Furthermore the combination of Hayes with Chung as modified has a reasonable expectation of success to one skilled in the art because Hayes and Chung as modified are for corrosion protection of metals with corrosion inhibitors from silicone-containing compositions of sol-gel for Chung as modified and silicone, silicone alkyds or silicone epoxies of Hayes.  
However, the recitation in the claims that the sol-gel formulation is “for an adhesive in contact with a steel substrate” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  The intended use is directed to an adhesive in contact with a steel substrate, however the “sol-gel formulation” that is claimed with the four components is complete as such sol-gel formulation without the intended use.  Given that Chung as modified discloses sol-gels for coating steel as presently claimed, it is clear that the sol-gel of Chung as modified would be capable of performing the intended use, i.e. for an adhesive in contact with a steel substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel with near zero water and corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid has epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer for coating steel, as afore-described, where from Hayes the zinc or phosphorus corrosion inhibitor is a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) having one or more thiols for the sol-gel in an amount to 10 wt % motivated to have corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion as for the sol-gel formulation of Claims 22 and 36.  Furthermore the combination of Hayes with Chung as modified has a reasonable expectation of success to one skilled in the art because  both deal with the corrosion protection of aluminum from silicon-containing compositions of silicones or silicone alkyds or silicone modified epoxies from Hayes and silicon sol-gels from Chung as modifed.  
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable for obviousness from either 1) Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view Kinlen further in view of Lawless or Hayes, or 2) from Chung in view of Schutt and further in view of Hayes.  
Regarding Claims 32-34, Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view Kinlen further in view of either Lawless or Hayes is applied as to Claims 1 and 8 hereby incorporated herein by reference.  Also Chung in view of Schutt and further in view of Hayes is applied as to Claim 22 and incorporated herein by reference.  
For 2 Kinlen discloses in the abstract and at ¶s 0016 and 0019 corrosion-inhibiting coating materials comprise a sol-gel and a corrosion-inhibiting compound with at least one disulfide group. The corrosion-inhibiting compound is contained within the sol-gel.  Coated structures may include the corrosion-inhibiting coating materials on a metal substrate, where methods of forming a corrosion-inhibiting sol-gel comprise mixing organo-metallic compounds and the corrosion-inhibiting compound into a sol solution and incubating (e.g., reacting) the sol solution to form the corrosion-inhibiting sol-gel with the corrosion-inhibiting compound contained within the sol-gel.  Corrosion-inhibiting compounds are organic compounds that include a disulfide group and/or a thiolate group, i.e., corrosion-inhibiting compounds may be a compound including at least one disulfide bond and/or at least one metal-sulfide bond.  Corrosion-inhibiting compounds may include at least one polysulfide group and may include at least one thiol group (e.g., two or more thiol groups).The sol-gel coating of metals may facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts otherwise caused by the traditional use of hexavalent chromium (or other hazardous components).  For claim 36 Kinlen discloses at ¶ 0052 that the amount of such corrosion inhibitor is in the range of 3 to 6% dissolved in tetrahydrofuran (THF) and added to AC-131, a sol-gel.  From ¶s 0018 and 0052 corrosion-inhibiting compounds 12 generally are poorly soluble (if at all) in water and aqueous solvents. Corrosion-inhibiting compounds 12 may be insoluble powders, insoluble materials (e.g., aggregates, solids, and/or liquids), hydrophobic compounds, heavy oils, and/or greases. Hence, corrosion-inhibiting compounds 12 may be dissolved in compatible solutions and/or solvents, and may be suspended, emulsified, and/or dispersed within incompatible solutions and/or solvents.  Suitable solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12 may be aqueous, polar organic, and/or non-polar organic. Generally, solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing organic compounds, sulfide compounds, and/or sol-gel components may be suitable for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12.  For sol-gels 14 that are aqueous and/or include an aqueous component, polar organic solvents may be advantageous for dissolving corrosion-inhibiting compounds 12, which are poorly soluble in water, before combination with the sol-gel 14 or components thereof. Additionally or alternatively, corrosion-inhibiting compounds 12 may be suspended, emulsified, and/or dispersed in an aqueous solution prior to combination with sol-gel components, e.g. sol-gel components that are aqueous and/or include an aqueous component. Examples of solutions and/or solvents for dissolving, suspending, emulsifying, and/or dispersing corrosion-inhibiting compounds 12 may include, and/or may be, at least one of water, ether (e.g., dimethyl ether), glycol ether, THF (tetrahydrofuran, a cyclic ether), NMP (N-methyl-2-pyrrolidone), and DMSO (dimethyl sulfoxide).  In ¶ 0052 the disulfide corrosion inhibitor 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) (Vanlube® 829) was dissolved in THF and then added to 3M® Surface Pre-Treatment AC-131 to give 3% and 6% concentrations of the disulfide corrosion inhibitor.  At the 6% corrosion inhibitor concentration, all of the disulfide corrosion inhibitor did not dissolve, so only the 3% corrosion inhibitor concentration was further evaluated.  
From ¶ 0019 the sol-gel coating of metals may facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts otherwise caused by the traditional use of hexavalent chromium (or other hazardous components).  
Kinlen discloses at ¶ 0026 the sol has a mixture of zirconium tetrapropoxide, to bond to the metal substrate 20, and an organosilane (such as 3-glycidoxypropyltrimethoxysilane), to covalently bond to the organic material of the secondary layer.  The sol solution further may include an acetic acid component as a catalyst and rate stabilizer of zirconium and silicon hydrolysis. The concentration of the zirconium component may be 0.2-3 wt. % (e.g., about 1 wt. %).  This range overlaps with 0.3 to 15 wt% of glycidoxypropyltrimethoxysilane for Claim 32 and 0.7 to 5 wt % of the sol-gel formulation for Claim 33.  Also Chung discloses the organic solvent in an amount about 77.0 wt. % to about 88.2 wt. % methanol.  Given an alcohol mixture with water as zero the range of amounts of d) water from 2.5 wt. %, to 7.5 wt. % would add to the methanol as the solvent for an amount of about 79.5 to about 95.7 wt. %.  This range overlaps the range of pending Claim 34.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel with near zero water and corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid has epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer coating steel where the zinc or phosphorus corrosion inhibitor is with a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) having one or more thiols for the sol-gel in an amount to 10 wt %, as afore-described for Claim 22, where from Kinlen the sol-gel of Chung as modified has a corrosion inhibitor with at least one disulfide group and/or a thiolate group, and may include at least one thiol group and the concentration of the zirconium component may be 0.2-3 wt. % (e.g., about 1 wt. %) for Claim 32 and 0.7 to 5 wt % of the sol-gel formulation for Claim 33 motivated to have a sol-gel coating for metals to facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts to have the sol-gel of Claims 32-34.  
Allowable Subject Matter
Claim 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant’s arguments with the amendment filed 05/04/2022 and 06/03/2022 have been fully considered and with the claim amendments are persuasive for prior rejections under 35 U.S.C.112(a) and (b).  Otherwise Applicant’s arguments filed 05/04/2022 and 06/03/2022 are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Applicants argue that the Kinlen reference describes a 3% concentration of corrosion inhibitor in 3M surface pre-treatment AC-131. See, Kinlen, para. [0052]. Kinlen also describes a 6% concentration of corrosion inhibitor, but provides that the 6% corrosion inhibitor did not dissolve. See, Kinlen, para. [0052].  In contrast, the sol-gel formulation described in the present application "possessed reduced amounts of water and acetic acid as compared to standard 3% 3M AC-131." Application, para. [0097]. The Application further notes that corrosion inhibitors may be insoluble materials. Application, para. [0059].  A skilled person would not be motivated to increase the concentration of corrosion inhibitor Kinlen to arrive at the claimed concentration of 4 wt% to 40 wt% of corrosion inhibitor by total weight percent for the sol-gel formulation, as recited in each of the independent claims because increasing concentration of corrosion inhibitor of Kinlen could lead to a formulation with undissolved corrosion inhibitor. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sol-gel solution where the corrosion inhibitor is dissolved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are directed to a sol-gel formulation which would include solutions, suspensions, pastes and even solid matrices in organic solvent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787